Citation Nr: 0626724	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-36 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic fatigue syndrome, including the issue of whether 
service connection may be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
fibromyalgia, including the issue of whether service 
connection may be granted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel
INTRODUCTION

The veteran had active service from May 1991 until July 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

Evidence of records discloses the veteran withdrew the claim 
for service connection for carpal tunnel syndrome by a 
statement dated in March 2006.  As such this issue is not 
presently before the Board.  


FINDINGS OF FACT

1.  The evidence associated with the claims file subsequent 
to the September 1997 rating decision relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for chronic fatigue syndrome and raises a 
reasonable possibility of substantiating the claim.

2.  Symptoms of chronic fatigue syndrome were manifested 
during service and continued until the veteran's diagnosis of 
the disease.

3.  The evidence associated with the claims file subsequent 
to the September 1997 rating decision relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for fibromyalgia and raises a reasonable 
possibility of substantiating the claim.

4.  Symptoms of fibromyalgia were manifested during service 
and continued until the veteran's diagnosis of the disease.




CONCLUSIONS OF LAW

1.  Evidence received since the final September 1997 
determination wherein the RO denied reopening of the 
veteran's claim of entitlement to service connection for 
chronic fatigue syndrome is new and material, and the 
veteran's claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.104, 
3.156, 3.159, 20.1103 (2005).

2.  The criteria for a grant of service connection for 
chronic fatigue syndrome have been approximated. 38 U.S.C.A. 
§§ 1101, 1110, 1154, 5103, 5103A, and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

3.  Evidence received since the final September 1997 
determination wherein the RO denied reopening of the 
veteran's claim of entitlement to service connection for 
fibromyalgia is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.104, 3.156, 
3.159, 20.1103 (2005).

4.  The criteria for a grant of service connection for 
fibromyalgia have been approximated.  38 U.S.C.A. §§ 1101, 
1110, 1154, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for chronic fatigue 
syndrome and fibromyalgia.  Claims for service connection for 
chronic fatigue syndrome and fibromyalgia were previously 
considered and denied by the RO in rating decisions dated in 
June 1995 and September 1997.  The June 1995 decision denied 
the claim because the veteran was discharged under other than 
honorable circumstances.  Subsequently, the character of 
discharge was upgraded and the RO denied the claims in 
September 1997 for not being well grounded under then-
applicable law, as the VA examination noted there was no 
current diagnosis of either disease nor was there an 
inservice diagnosis.  The veteran was advised of the decision 
and did not appeal.  Therefore, the September 1997 decision 
represents a final decision.  38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1100(a), 20.1103. 

Although the RO found there was new and material evidence to 
reopen the claim in the rating decision dated in May 2003, 
the Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, 
or undertake an examination of the merits of the claim.  The 
Board will therefore undertake a de novo review of the new 
and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board finds the evidence associated 
with the claims file is sufficient to reopen the claim and as 
such finds that a deficiency in notice, if any, does not 
inure to the veteran's prejudice.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The Board may then proceed to the merits of the 
claim on the basis of all of the evidence of record.  

At that time of the September 1997 rating decision the 
evidence of record consisted of service medical records, a VA 
examination, private medical records and lay statements.  
Subsequently, the veteran's social security file, additional 
private and VA medical records and another VA examination 
have been associated with the claims file. 

The evidence submitted subsequent to the September 1997 
rating decision is new, in that it was not previously of 
record, and is also material.  In September 1997, the claim 
was denied as there was no diagnosis of chronic fatigue 
syndrome or fibromyalgia during service and there was no 
then-current diagnosis.  The additional evidence is 
"material" because it illustrates the presence of a current 
diagnosis and suggests an in service symptomatology and 
continuing treatment for the symptoms of chronic fatigue and 
fibromyalgia.  The evidence therefore relates to the 
unestablished elements of a present diagnosis and an 
inservice incurrence of a disease or injury which are 
necessary to substantiate the veteran's claim.  




The additional evidence received since the September 1997 
rating decision relates to unestablished facts necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims.  Accordingly, the Board finds 
that the claims for service connection for chronic fatigue 
syndrome and fibromyalgia are reopened.

Duty to Notify and Assist

Having reopened the claims, the Board is required to address 
the duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and her representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence she was expected to provide and (4) request the 
veteran provide any evidence in her possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in November 2002.  

The November 2002 letter explained VA's duties and the 
veteran's duties with regards to her claims.  The letter 
informed the veteran of what the evidence needs to show to 
substantiate her claims for service connection.  The RO 
requested the veteran provide authorizations for doctors or 
hospitals that treated her conditions and specifically 
requested authorizations for Dr. F and Dr. E.  The November 
2002 letter indicated evidence documenting continuous 
treatment for her conditions since service was needed.  The 
RO advised the veteran that records from several private 
physicians had been requested.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claims of service 
connection are being granted, the RO will, upon issuance of 
this decision, assign a disability rating and an effective 
date for service connection.  Proceeding with the appeals 
presently does not therefore inure to the veteran's 
prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records, VA treatment 
records and lay statements are associated with the claims 
file.  In addition, the veteran has been afforded a VA 
examination in connection with her claims and provided 
testimony at a RO hearing.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.


The Merits of the Claims

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claims will be granted on this 
basis. Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).
 
The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in her claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may also be established for a Persian Gulf 
veteran who develops a chronic disability resulting from an 
undiagnosed illness, including chronic fatigue syndrome and 
fibromyalgia, which became manifest during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2006. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Evidence of record illustrates the veteran did not service in 
the Southwest Asia theater of operations and as such service 
connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is 
not warranted.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Chronic Fatigue Syndrome

Under 38 C.F.R. § 4.88a(a), a diagnosis of chronic fatigue 
syndrome requires: (1) new onset of debilitating fatigue 
severe enough to reduce daily activity to less than 50 
percent of the usual level for at least six months; and (2) 
the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3) six or more of the 
following: (i) acute onset of the condition, (ii) low grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes, (v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
longer after exercise, (vii) headaches (of a type, severity, 
or pattern that is different from headaches in the pre-morbid 
state), (viii) migratory joint pains, (ix) neuropsychologic 
symptoms, (x) sleep disturbance.

Evidence of record reflects a current diagnosis of chronic 
fatigue syndrome.  For example, in June 1994 the veteran was 
seen for complaints of stiff joints, poor sleep, fatigue, a 
low grade fever, lymphadenopathy and complaints of total body 
pain.  In June 2005, the VA examiner noted the veteran's 
records supported a current diagnosis of chronic fatigue 
syndrome as they reflected symptoms of generalized muscle 
aches, low grade fever, pharyngitis, joint pain, swollen 
glands, headaches, sleep disturbance and depression.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of the injuries or diseases and 
medical evidence of a nexus or relationship between the 
current disabilities and the inservice diseases or injuries.

Service medical records reflect several visits to sick call 
for various disorders, but do not contain a diagnosis of 
chronic fatigue syndrome.  Although the diagnosis varied, the 
symptoms were similar in nature and were consistent with the 
symptomatology of chronic fatigue syndrome.  Symptoms 
exhibited during service included swollen glands, sore 
throat, malaise/fatigue, aches, nausea, chills, fever, 
painful/stiff neck, problems sleeping, and headaches.  The 
record reflects the veteran first began to complain of these 
symptoms in or around August 1991.  


Records dating from the veteran's separation from service 
continue to reflect symptomatology of the disease.  While not 
all the symptoms are present at one time, records generally 
illustrate the presence of multiple symptoms.  For example, 
hospital records from January 1994 reflect symptoms of 
headache, respiratory symptoms, stiff neck, nausea, diarrhea, 
back pain.  In October 1994, the veteran completed a review 
of symptoms survey for a private physician noting 
weakness/tiredness, fever, depression, frequent headaches, 
insomnia, hoarseness, joint pain, muscle pain and back pain.  
A private psychiatric evaluation in February 1995 noted 
headaches, anxiety, stress, dizziness and a lack of 
concentration.  The physician found depression and dysthymia 
which made her unable to pursue gainful employment.  

In June 1996, the adjudicator for the Social Security 
Administration granted benefits noting the veteran is unable 
to work due to her chronic fatigue syndrome and fibromyalgia.  
Specifically, the adjudicator reviewed evidence which 
demonstrated the veteran was diagnosed with viral meningitis 
in January 1994.  The adjudicator also referred to medical 
records which presented evidence of fibromyalgia, headaches 
and chronic fatigue syndrome.  The adjudicator noted the 
treating physician confirmed the condition in June 1996 and 
noted it was attended by pain, headaches, stiff neck numbness 
in the left hand and leg, blackout episodes, swollen lymph 
glands on the left neck, low grade fever diarrhea and nausea 
and intermittent vertigo.  The adjudicator's found the 
veteran met the disability status requirements.  The 
adjudicator found the veteran had not engaged in substantial 
gainful activity since September 1994.  The adjudicator found 
the medical evidence established the veteran's diagnosis of 
fibromyalgia, headaches and chronic fatigue syndrome, 
resulting in severe pain and limitation of normal bodily 
functions.  There was a residual functional capacity to 
perform less than a full range of sedentary work and no 
residual functional capacity to perform past relevant work.  
The veteran was described as a 33 year old with high school 
education and the adjudicator noted the transferability of 
work skills was not material.  The veteran was found to be 
disabled for Social Security purposes since September 1994.  


The veteran underwent a VA examination in August 1997 to 
determine a diagnosed  systemic condition.  This examination 
concluded with no significant diagnosis.  The veteran was 
described as walking slowly with a cane to avoid weight 
bearing of the left hip.  The veteran complained of low grade 
temperature, headaches, left shoulder and left hip pain, 
nausea, syncopal episodes, stiff neck and easy fatigue but 
noted none of the symptoms were present the day of the exam.  
The veteran's eyes and ears were clear and normal.  
Examination of the throat and pharynx demonstrated a clean 
healthy appearing mucus membrane.  The thyroid was not 
palpable.  Auscultation of the chest revealed normal heart 
sounds with a regular rate and rhythm.  Lungs were clear to 
auscultation.  The musculoskeletal examination was normal.  
No restriction of the range of motion was noted with the 
exception of the left shoulder which the veteran related was 
sore from a recent accident.  The veteran was able to sit, 
stand, climb on the examining table and rise up from a 
recumbent position.  Laboratory tests were negative.  The 
impression was no significant disease state can be diagnosed 
by the symptoms that are subjective in view of the absence of 
abnormal laboratory results.  The examiner subsequently added 
an addendum which indicated the temperature was normal and in 
the absence of pharyngeal exudate and finding no cervical or 
axillary adenopathy it seemed that the subject did not meet 
the criteria diagnosis of chronic fatigue syndrome.

In June 2001 the veteran was seen at a private facility for 
temporomandibular joint pain, neck pain, swollen glands, 
fever and headaches.  The assessment was fever of unknown 
origin.  In March 2002, a private medical record notes chief 
complaints of fatigue, dizziness, headaches, swollen glands, 
fever, general aches, throbbing shooting pains in the neck, 
shoulders, hips, legs, sides and ankles.  A December 2002 
private medical record reflects complains of swollen neck 
glands, fatigue, cervical pain, falling, hand tremors, low 
grade fever and generalized pain.  The assessment was 
neurological abnormality, probably due to either cervical 
disc disease or possibly new infection and lymphadenopathy 
which may be related to flare of her chronic fatigue 
syndrome.  In February 2003 the veteran was seen at a private 
facility for upper respiratory infection, sore throat, fever, 
diarrhea, cough and tender cervical lymph nodes.  The 
assessment was fibromyalgia and chronic pain.

A November 2004 note from a private physician indicated that 
she had treated the veteran for the past 15 years.  The 
private physician stated she treated the veteran both prior 
to her enlistment and after her discharge from the Navy.  The 
physician opined that the patient's symptoms of chronic 
fatigue and fibromyalgia had developed since her discharge 
from the U.S. Navy and did not predate her enlistment and 
service time. 

The veteran underwent another VA examination in connection 
with the claims in June 2005.  The examiner reviewed the 
claims file and noted at least 10 occasions of complaints for 
ear infection, sore throat, otitis media, right mastoiditis, 
and gastroenteritis.  A low grade fever was reported five 
times.  General muscles aches and joint pains were also 
present during service.  The cervical nodes were described as 
palpable or tender during service.  Pharyngitis was also 
mentioned.  The examiner reported that five features of 
chronic fatigue were present during service but indicated 
there was no evidence of headaches, fatigue over 24 hours or 
psychological manifestations.  The examiner noted the first 
diagnosis of chronic fatigue syndrome was in April 1994, less 
than one year after the veteran's separation from service.  
The examiner noted the diagnosis was confirmed by the 
presence of the same five features which were present during 
service and additional symptoms of headaches, sleep problems, 
and depression.  

During the June 2005 examination, the veteran reported being 
able to perform simple tasks around the house and caring for 
herself; however, she stated she could not go out as it made 
her very fatigued.  She reported poor sleep and frequent 
visits with doctors.  The diagnostic and clinical tests did 
not indicate any other conditions which could be confused 
with chronic fatigue.  The concluding diagnosis was chronic 
fatigue syndrome with five of the 10 criteria established 
during military service.  The examiner noted this meant that 
no definite diagnosis of chronic fatigue could be made during 
service but opined it was at least as likely as not that the 
veteran's symptoms began at that time.

The veteran also submitted two lay statements in support of 
her claim.  Both were dated in October 1994.  One was written 
by M.D and J.D., the veteran's parents, and the other by the 
veteran's roommate, D.M.  Both statements relate witnessing 
the veteran complain of pain, headaches, stiffness, and 
fever.  They related the problems the veteran had during 
service while she tried to determine the cause of her illness 
and D.M. indicated the veteran was fired from a job from 
missing too much work.   

In sum, there is no evidence of an inservice event, however 
there is evidence documenting that some of the symptoms of 
chronic fatigue syndrome were manifested during service and 
continued up until the veteran's diagnosis with the disease.  
The VA examiner in June 2005 found the veteran did not meet 
the requisite number of conditions of chronic fatigue as set 
forth in the Schedule for Rating Disabilities while she was 
in service.  

However, the record also contains several records which 
alluded to additional symptoms of chronic fatigue syndrome 
during service.  This documentation serves to place the state 
of evidence in relative balance, triggering application of 
the benefit-of-the-doubt doctrine.  

For example, a September 1991 service medical record 
contained the symptom of malaise/fatigue, although the length 
of time the fatigue lasted was not specified.  The veteran's 
May 1993 in-service report of medical history indicated 
headaches and depression.  The evidence of record clearly 
illustrates the symptoms continued from service until the 
present time, although it also demonstrates that frequently 
there were less than the requisite six symptoms at one time.  
The Board also considered the June 2005 VA examiner's opinion 
that it was at least as likely as not that the symptoms had 
their onset during service.  

As such, the Board finds the evidence is at an approximate 
balance.  Under the "benefit-of- the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Application of the rule is appropriate here, and 
the appeal will be granted.  Ashley v. Brown, 6 Vet. App. 52, 
59 (1993).  


Fibromyalgia

Evidence of record reflects current diagnoses of 
fibromyalgia.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

As with the veteran's chronic fatigue syndrome, service 
medical records do not contain a diagnosis of fibromyalgia.  
However, service medical records do document several of the 
symptoms of the disease.  Symptoms documented during service 
included fever, swollen glands, diarrhea, sore throat, joint 
pain, particularly in the neck and back, generalized muscle 
aches, fever, chills, vomiting, and fatigue.  

The veteran continued to demonstrate some of the 
symptomatology of fibromyalgia after her separation from 
service.  This included neck pain, shoulder pain, arm pain, 
hip pain, pain in several of the trigger points on some days 
in all 18 trigger points, fatigue, fever, headaches, and 
occasionally diarrhea and sleep problems.  For example, a 
private record in October 1994 illustrated the veteran had 
pain in 18 out of 18 trigger points.  A June 1995 private 
medical record documented complaints of shooting pain on the 
left side of the body, neck and jaw pain, decreased appetite, 
temporal headaches and fever.  Private records in 1996 
reflect continued joint pain and other symptoms, however 
attributed these to fibromyalgia and a motor vehicle accident 
in August 1996. 

A VA examination of the joints in July 1997 found no service 
connected problem from an orthopedic standpoint.  The veteran 
explained she was in the Navy from 1991 until 1993 and 
described difficulty with her left foot in July 1992.  The 
veteran related several complaints after the surgery for her 
foot resulting in her discharge from the Navy.  She related a 
period without pain which lasted approximately 10 months in 
1996 until she injured her shoulder in May 1997.  She stated 
she was unsteady in gait and used a cane in the right hand 
for stability.  She described numbness of the left 3rd toe, 
low back pain and difficulty with the left hip.  

Clinical examination revealed the veteran stood erect with no 
list and had a slight limp upon walking.  The examiner noted 
she favored her left leg.  The veteran was able to stand on 
her toes and heels without difficulty.  A three inch scar 
over the left third interspace of the foot was noted.  There 
was full range of motion in the left foot and ankle.  The 
veteran's hips demonstrated no flexion contracture and the 
veteran was able to rotate externally to 60 degrees.  
Internal rotation to 30 degrees was recorded.  The back 
demonstrated a normal reversal of lumbar curve on forward 
flexion.  Straight leg raising bilaterally caused no 
discomfort.  Deep tendon reflexes were present, equal and 
active bilaterally.  The veteran's wrist had a full range of 
motion with no evidence of carpal tunnel syndrome.  No 
evidence of orthopedic abnormality was seen.   

A private medical record in February 2000 reflects the 
veteran was seen for pain in the neck, shoulders and left 
arm.  Private medical records dated in July 2001 reflect the 
veteran underwent a series of trigger point injections to 
alleviate muscle and joint pain.  In March 2002, a private 
medical record notes chief complaints of fatigue, dizziness, 
headaches, swollen glands, fever, general aches, throbbing 
shooting pains in the neck, shoulders, hips, legs, sides and 
ankles.  Clinical examination of the veteran revealed she had 
tender points in almost all areas tested, and all areas of 
fibromyalgia.  The range of motion of the neck was described 
as moderately restricted.  The diagnosis was chronic pain 
syndrome and fibromyalgia.  Records in 2002 indicate the 
veteran continued to receive trigger point injections to 
treat the joint pain.  A private medical record dated in 
February 2003 recorded complaints of headache, stiff neck, 
decreased memory, slurred speech and tremors.  The impression 
was history of fibromyalgia and recent neurological symptoms 
of poor memory, slurred speech, and tremors.

The veteran also underwent a VA examination for fibromyalgia 
in June 2005.  The examiner noted the veteran was first 
diagnosed with fibromyalgia in 1994.  The veteran indicated 
activity increased her muscle pain and rest alleviated it.  
The veteran complained of pain in her neck, shoulders, and 
hips everyday and rated the pain as a 7 out of 10.  The 
veteran also reported fatigue and sleep disturbances.  The 
veteran also complained of nausea.  The veteran denied 
diarrhea and constipation.  Clinical examination revealed no 
objective evidence of abnormalities.  Subjective complaints 
of pain at 18 of 18 tender points were noted.  Muscle 
strength was within normal limits and symmetrical.  The 
diagnosis was fibromyalgia syndrome without evidence of this 
diagnosis being established in the military.  

Evidence of record also includes the October 1994 lay 
statements, the June 1996 Social Security Disability decision 
and the November 2004 private physician note, all of which 
were discussed above.  The lay statements documented the 
veteran's complaints of pain; the Social Security 
Administration decision included a finding that the veteran 
had fibromyalgia and granted benefits in part based upon this 
finding and the November 2004 note from a private physician 
indicated that the fibromyalgia developed since her discharge 
from the U.S. Navy and did not predate her enlistment to 
service.  

Again, the evidence lacks an inservice diagnosis of the 
disease.  However, records reflect continuous complaints and 
treatment for symptoms of fibromyalgia.  The treating 
physician indicated the disease did not exist prior to 
service, suggesting the onset of the disease was at some 
point during service.  However, no rationale was provided for 
this opinion.  The VA examiner in June 2005 opined there was 
no evidence the fibromyalgia had its onset during service.  
The examiner also provided little reasoning for this opinion, 
other than the fact that the first actual diagnosis was in 
1994.  The examiner did not provide an opinion as to whether 
the symptomatology of the disorder began during service.  
Therefore, the Board finds the evidence is at an approximate 
balance as there are conflicting opinions and a record which 
demonstrates continuity of symptomatology.  Under the 
"benefit-of- the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  

The Board notes that assigning a disability rating is a 
subsequent issue, and as such it is not to be examined by the 
Board at this time but rather is a matter for RO 
consideration.  However, as the symptomatology of the chronic 
fatigue syndrome and fibromyalgia are similar, the RO's 
should consider the guidelines established in Esteban v. 
Brown concerning overlapping symptoms.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  


ORDER

New and material evidence having been received, the claim of 
service connection for chronic fatigue syndrome is reopened 
and service connection is granted.

New and material evidence having been received, the claim of 
service connection for fibromyalgia is reopened and service 
connection is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


